MEMORANDUM **
Jesus Patino-Hernandez appeals his guilty-plea conviction and 51-month sentence for one count of unlawful reentry into the United States by a previously deported alien, in violation of 8 U.S.C. § 1326(a). Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for PatinoHernandez has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. PatinoHernandez has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. We therefore GRANT counsel’s motion to withdraw and AFFIRM the district court’s judgment.
AFFIRMED.

This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.